Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 115A, 115B, 115C.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 4 recites the limitation "the one round rod lens" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim. Additionally, the limitation “and the plurality of round rod lenses is arranged in parallel” confuses whether or not there must be a plurality of round rod lenses. It is suggested to rephrase these limitations as “one round rod lens is installed or a plurality of round rod lenses are installed in parallel.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 4,877,964) in view of Stumm (US 9,090,114), Weiss, (WO 00/26647), Dayton (WO 2013/082284), and  Bjorner (US 5,485,263).
Regarding claim 1, Tanaka discloses an ultraviolet (UV) line beam sterilizer (abstract) comprising: a UV light source unit comprising an upper light source module and a lower light source module (Fig 3, ultraviolet lamp 7 and ultraviolet lamp 8) and configured to radiate UV line beams to top and bottom surfaces of personal effects being moved through a conveyor (Col. 4, Lines 36-40); a reflection plate unit comprising left and right reflection plates configured to radiate UV line beams to left and right surfaces of the personal effects (Fig 3, reflector plate 9A and reflector plate 10A)  by reflecting the UV line beams radiated from the upper light source module and the lower light source module (Col. 5, Lines 7-11), respectively, and a wedge-shaped reflection plate configured to radiate UV line beams to front and back of the personal effects by reflecting the UV line beams (Fig 3, angled edge of reflector plate 8A; Col. 4 Lines 48-50). Tanaka also discloses a motor driving unit configured to drive a motor for the conveyor (Fig 1, motor 12). Tanaka does not disclose a sensor unit, a multi-part conveyor, a controller, or a motor driving unit to rotate a reflection plate.
Stumm teaches a sensor unit comprising a plurality of sensors installed at intervals in a row the conveyor (Fig 2, sensor beam 125 and sensor beam 127) and configured to output corresponding sensing signals by detecting moved locations of the personal effects (Col. 7, Lines 56-61). Stumm does not teach a multi-part conveyor, a controller, or a motor driving unit to rotate a reflection plate.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to add the sensor unit as taught by Stumm to the UV line beam sterilizer of Tanaka. The person of ordinary skill in the art would use the sensors in order to save power (Col. 7, Lines 62-63), as taught by Stumm.
Weiss teaches a carry-in part conveyor and carry-out part conveyor of the conveyor (Fig 1, conveyor section 3A and conveyor section 3B). Weiss does not teach a controller or a motor driving unit to rotate a reflection plate.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to have both a carry-in conveyor and a carry-out conveyor, as taught by Weiss to the UV line beam sterilizing device of Tanaka with the sensors taught by Stumm. The person of ordinary skill in the art would use the separate carry-in and carry-out parts of the conveyor so that the light may pass from the source to the person effect, as taught by Weiss.
Dayton teaches a controller configured to output a pulse width modulation signal (Fig 7, motor controller component 48; para. 64) and a switching control signal based on the sensing signals and setting information of a user (para. 64). Dayton does not teach a motor driving unit to rotate a reflection plate. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to add the controller as taught by Dayton to the UV line beam sterilizing device of Tanaka with the sensors taught by Stumm and multi-part conveyor as taught by Weiss. The person of ordinary skill in the art would use the controller to achieve a level of disinfection of the object to render the object suitable for use in a substantially-sterile application (para. 9), as taught by Dayton.
Bjorner teaches a motor driving unit configured to rotate the wedge-shaped reflection plate to a reflection location or a non-reflection location (Fig 2, actuator 65) by driving a motor for the reflection plate in response to the switching control signal (Col.5, Lines 37-39). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to add the motor driving unit to rotate the wedge-shaped reflectors as taught by Bjorner to the UV line beam sterilizing device of Tanaka with the sensors taught by Stumm, the multi-part conveyor as taught by Weiss, and the controller taught by Dayton. The person of ordinary skill in the art would use the motor driving unit as to provide a plurality of different optical path lengths between the light source and personal effects to accommodate for personal effects of different sizes.

Regarding claim 2, Tanaka, Stumm, Weiss, Dayton, and Bjorner disclose all of the claim limitations as set forth above. However, Tanaka does not disclose that the light sources are light-emitting diodes (LEDs). 
Stumm further teaches a UV line beam device wherein light sources for the upper light source module and the lower light source module are light-emitting diodes (Col.5, Lines 60-63). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to make the light source in the UV line beam sterilizing device of Tanaka, Stumm, Weiss, Dayton, and Bjorner LEDs, as further taught by Stumm. The person of ordinary skill in the art would use the LEDs because LED-based UV sources can significantly reduce risk of heat damage as associated with exposure of a heat-sensitive flex circuit to a conventional mercury-based lamp UV source, as taught by Stumm. 

Regarding claim 5, Tanaka, Stumm, Weiss, Dayton, and Bjorner disclose all of the claim limitations as set forth above. However, Tanaka does not disclose a transmissive window between the carry-in and carry-out part of the conveyor. 
Weiss further teaches a transmissive window (Fig 1, light window 17) positioned between the carry-in part conveyor and carry-out part conveyor of the conveyor (Fig 1, conveyor section 3A and conveyor section 3B). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to add the transmissive window, as further taught by Weiss, to the UV line beam sterilizer of Tanaka, Stumm, Weiss, Dayton, and Bjorner. The person of ordinary skill in the art would use the transmissive window so that the light may pass from the source to the person effect, as taught by Weiss.

Regarding claim 6, Tanaka, Stumm, Weiss, Dayton, and Bjorner disclose all of the claim limitations as set forth above. 
Tanaka further discloses the wedge-shaped reflection plate is positioned over the transmissive window (Fig 3, reflector plates 8A), the wedge-shaped reflection plate radiates, to the front of the personal effects, a UV line beam radiated from the upper light source module by reflecting the UV line beam (Col. 4, Lines 48-50), the wedge-shaped reflection plate radiates, to the back of the personal effects, a UV line beam radiated from the lower light source module, by reflecting the UV line beam (Col. 4, Lines 48-50). Weiss further teaches that personal effects are moved through the carry-in part conveyor (Fig 1, conveyor section 3A), then personal effects are moved through the carry-out part conveyor (Fig 1, conveyor section 3B). Although the wedge-shaped reflectors are not specifically in the middle of the conveyor sections, it is obvious to add or move reflectors around the sterilization area in order to reflect UV radiation to all parts of the personal effects to achieve the desired level of sterilization.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to position the wedge-shaped reflectors around the sterilization area of the UV line beam sterilizer of Tanaka, Stumm, Weiss, Dayton, and Bjorner. The person of ordinary skill in the art would do this in order to allow for the desired level of sterilization of the personal effects anywhere in the sterilization area.

Regarding claim 7, Tanaka, Stumm, Weiss, Dayton, and Bjorner disclose all of the claim limitations as set forth above. Tanaka does not disclose the reflectors being rotated by a motor. 
Bjorner teaches the wedge-shaped reflection plate is rotated by the motor (Col. 5 Lines 37-42) for the reflection plate driven under control of the controller (Claim 12), and the wedge-shaped reflection plate is rotated to the reflection location of UV line beams or rotated to deviate from the reflection location, by a pair of arms (Fig. 2, actuator 65). for the reflection plate coupled to a driving shaft of the motor (Col. 5, Lines 37-42) for the reflection plate. Tanaka discloses radiating the light from light sources for the upper light source module and the lower light source module (Fig. 3, ultraviolet lamp 7 and ultraviolet lamp 8). Although “pair of arms” is not directly taught, the actuator device is considered to be an arm since arm is defined as a smaller piece projecting from a larger structure to secure an object. It would be obvious to add a second arm in order to allow the reflection plate to be rotated in a second direction. Also, although a drive shaft is not specifically described, it can be assumed that since the motor is moving the actuators, it contains a drive shaft. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to use the rotation of the wedge-shaped reflectors held up by an arm, as further taught by Bjorner, to the UV line beam sterilizer of Tanaka, Stumm, Weiss, Dayton, and Bjorner. The person of ordinary skill in the art would use the increased mobility of the wedge-shaped reflectors to provide more complete sterilization to all parts of the personal effects that may not directly be reached by the upper light module or the lower light module.

Regarding claim 8,  Tanaka, Stumm, Weiss, Dayton, and Bjorner disclose all of the claim limitations as set forth above.
Tanaka further discloses a UV line beam sterilizer, further comprising a shutter for blocking UV rays (Fig 3, curtain 4A and curtain 5A), which is installed in each of an entrance and exit of the conveyor and operates in a shutter manner in order to prevent UV line beams, radiated from the upper light source module and the lower light source module, from leaking to the outside (Col 12-19, 25-29). Shutter is defined as a usually movable cover or screen for a window, door, or opening. Since a curtain is movable and fully covers the opening to the sterilization area, it is considered to be a shutter.

Regarding claim 9, Tanaka, Stumm, Weiss, Dayton, and Bjorner disclose all of the claim limitations as set forth above. Tanaka does not teach a sensor unit. 
Stumm further teaches a UV line beam device, wherein the sensor unit comprises: a first photo sensor configured to output a corresponding first sensing signal by detecting that the personal effects reach a carry-in location on the carry-in part conveyor (Fig 2, fore sensor beam 125); a second photo sensor configured to output a corresponding second sensing signal by detecting that the personal effects deviate from the carry-in location (Fig 2, aft sensor beam 127); a third photo sensor configured to output a corresponding third sensing signal by detecting that the personal effects are carried in the carry-out part conveyor (Fig 2, fore sensor beam 125); and a fourth photo sensor configured to output a corresponding fourth sensing signal by detecting that the personal effects are carried in an end part of the carry-out part conveyor (Fig 2, aft sensor beam 127). Although Stumm only teaches two sensors, there is a sensor positioned at each end of a conveyor. It would be obvious that if there were multiple conveyors, there would be a sensor places at each end of every conveyor. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to add the sensors at each end of a conveyor, as further taught by Stumm, to the UV line beam sterilizing device of Tanaka, Stumm, Weiss, Dayton, and Bjorner. The person of ordinary skill in the art would use the sensors in order to save power (Col. 7, Lines 62-63), as taught by Stumm.

Regarding claim 10, Tanaka, Stumm, Weiss, Dayton, and Bjorner disclose all of the claim limitations as set forth above.
Tanaka further discloses a UV line beam sterilizer, wherein the personal effects comprise any one of a mobile phone, toys, and a portable medical device (Col. 1, Lines 49-52). Although a mobile phone, toys, or a portable medical device are not expressly written by Tanaka, describes personal effects to be structurally simple, small in size, and able to be completely sterilized over their entire peripheral surface. Each of the examples (mobile phone, toys, and portable medical device) fits this description. Additionally, the UV line beam sterilizer of this combination is capable of such use. 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 4,877,964) in view of Stumm (US 9,090,114), Weiss (WO 00/26647), Dayton (WO 2013/082284), and Bjorner (US 5,485,263), in further view of Nobuhiro (JP 2017/051290).
Regarding claim 3, Tanaka, Stumm, Weiss, Dayton, and Bjorner disclose all of the claim limitations as set forth above. However, they do not disclose round rod lenses.
Stumm further teaches a UV line beam device, wherein each of the upper light source module and the lower light source module comprises: one or more LEDs configured to output UV line beams (Col.5, Lines 60-63). Stumm does not teach round rod lenses.
Nobuhiro teaches a round rod lens (Fig 2, rod lens 16) configured to uniformly spread a Gaussian beam surface-emitted and incident from the LEDs and elongate the beam in one direction (para. 25). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to add LEDs, further taught by Stumm, and the round rod lenses, as taught by Nobuhiro, to the UV line beam sterilizer of Tanaka, Stumm, Weiss, Dayton, and Bjorner. The person of ordinary skill in the art would use the LEDs because LED-based UV sources can significantly reduce risk of heat damage as associated with exposure of a heat-sensitive flex circuit to a conventional mercury-based lamp UV source, as taught by Stumm, and use the round rod lenses to provide an additional dose of UV radiation, as taught by Nobuhiro.

Regarding claim 4,  Tanaka, Stumm, Weiss, Dayton, Bjorner, and Nobuhiro disclose all of the claim limitations as set forth above.
Nobuhiro further teaches a UV line beam sterilizer, wherein the one round rod lens is installed or a plurality of the round rod lenses is installed (Fig 2, rod lens 16), and the plurality of round rod lenses is arranged in parallel (para. 31).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date to add the round rod lenses, as taught by Nobuhiro, to the UV line beam sterilizer of Tanaka, Stumm, Dayton, and Bjorner. The person of ordinary skill in the art would use the round rod lenses to provide an additional dose of UV radiation, as taught by Nobuhiro.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRISCILLA BROWNING whose telephone number is (571)272-2686. The examiner can normally be reached Monday-Friday 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.B./Examiner, Art Unit 1799                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799